                                                                           CLERK'S OFFICE U.S. DIST. COURT
                                                                                   AT ROANOKE, VA
                                                                                        FiLED

                                                                                   JUL 2 9 2019
                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Roanoke Division


 UNITED STATES OF AMERICA,                        )
                                                  )    Case No. 7:19-cv-236-MFU
            Plaintiff,·                           )
                                                  )
            v.                                    )
                                                  )
 ROBERT C. CESSNA, JR.,                           )
                                                  )
            Defendant.                            )



                                     JUDGMENT ORDER

       Defendant ROBERT C. CESSNA JR., having failed to appear, plead, or otherwise defend

in this action, and counsel for the plaintiff having requested default judgment against him and

satisfying the requirements of Rule 55(b)(l) ofthe Federal Rules of Civil Procedure including

submitting affidavits showing (1) the sum certain due on the United States' claims and (2) that

defendant is not an infant, not an incompetent person, and not on active duty status with a branch

ofthe armed forces,

       DEFAULT JUDGMENT is hereby entered pursuant to Fed. R. Civ. P. 55(b)(l) against

ROBERT C. CESSNA JR. and in favor of the United States as follows:

       ROBERT C. CESSNA JR. is indebted to the United States in the amount of $167,811.37

as of July 22, 2019, for his 2002 through 2008 unpaid federal income tax liabilities, plus



II

II

II
statutory additions, interest, and costs that have accrued since that date and will continue to

accrue pursuant to 28 U.S.C. § 196l(c) and 26 U.S.C. § 662l(a)(2) until the balance owed is

fully paid.



Dated this    A ~ay of




                                                  2
